                                                     LAW OFFICES OF

                                               JEFFREY LICHTMAN
                                                    II EAST 44 TH STREET

                                                         SUITE 501

                                                NEW YORK, NEW YORK 10017

JEFFREY LICHTMAN                                  www .jeffreylichtman .com
                                                                                                     PH: (212) 581-1001
JEFFREY EINHORN                                                                                      FX: (212) 581-4999
JASON GOLDMAN



                                                         July 12,2021

        BYECF
        Hon. Nicholas G. Garaufis
        United States District Judge
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                   Re:    United States v. Raniere, 18 CR 204 (S-2) (NGG) (EDNY)

        Dear Judge Garaufis:

                   I am writing on behalf of defendant Keith Raniere to provide the Court with a proposed
        Stipulation of Substitution of Counsel executed by all remaining counsel in favor of myself and
        Marc Fernich. As the defendant is presently incarcerated in Tucson, Arizona, I would
        respectfully request that Mr. Raniere be excused from signing this document as well.

               I appreciate Your Honor's consideration and remain available for a conference should the
        Court deem it necessary.


                                                         Respectfully submitted,


                                                   ~     Jeffrey Lichtman


        Ene.

        cc:        All counsel (by ECF)
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------- ----------------------------------------)(

UNITED STATES OF AMERICA,
                                                                              PROPOSED STIPULATION
                           -against-                                          OF SUBSTITUTION OF
                                                                              COUNSEL
KEITH RANIERE, et ai"
                                                                              18 CR 204 (NGG)
                                Defendants,

------------------------------------------------------------------)(

         IT IS HER EBY STIPULATED, CONSENTED AND AGREED by the unders igned that

JEFFREY L1CI'ITMAN, ESQ" JEFFREY EINHORN, ESQ., JASON GOLDMAN, ESQ" Law

Oftlees of Jeffrey Lichtman, liE.         441h   Street, Ste, 501, New York, New York 10017, and MA RC

FERNI CII, ESQ .. I.aw Oi'li ce      or Marc Fern ich, 800 Third Avenue, Floor 18, New York, New
York 10022 are substituted as attorneys 1'01' defendant KF.ITH RANIERI ': in place and instead of

JENNIFER BONJEAN, ESQ" Bonjean Law Group, 750 I.exington Avenue, 91h Floor, New Yo rk,

New York 10022, JOSEPH MCBRIDE, ESQ" The McBride Law Firm, PLLC, 99 Park Avenue,

25 1h Fl oo r, New York, New York 10016, MARTIN TANK LH'I:, ESQ " and S'j'LV~ ': N ALAN

METC ALF II, ESQ., Meteal r & Meteal f,            p.e, 99 Park A venue, Suite 250 I, New York, New

York 10016.


Dated: New York, New York                                       New York, New York
       July7,20 21                                              July 7,2021


                                                                        /s/JENNIFER BONJEAN
                                                               JENNIFER BONJEAN, ESQ.
                                                               Former Attorney for Defendant
                                            Former Attorney for Defendant



                                             mCVl;ti,.n,.    If. TAAidL6+-, J~10, 2021
                                            MARTIN TANKLEFF, ESQ.
                                            Former Attorney for Defendant




~-.                                         ~L~.M~Q. july 10, 2021
MARC FERNIeI-I, ESQ.
Substituted Attorney for Defendant          former Attorney for DeICndant



SO   ORDJ ~ RJ ~ D:




I-ION. NICHOLAS G. GARAUFrs , U.S.D.l




                                        2
